ORDER
The South Carolina Judicial Department is currently developing an e-filing system to allow the electronic filing of documents in the courts of this State. This system will rely, in part, on the information already maintained by the Attorney Information System (AIS), and lawyers will ultimately use their AIS user name and password to access the web-based portal for e-filing. In preparation for e-filing, it is necessary to make various security enhancements to AIS. This includes requiring stronger passwords.
Accordingly, between the date of this order and December 15, 2013, every member of the South Carolina Bar (including those holding limited certificates to practice law), and every foreign legal consultant licensed under Rule 424 of the South Carolina Appellate Court Rules (SCACR), must log-on to AIS and:
(1) Change their password to a stronger password meeting the requirements specified in AIS. Once logged-on, the lawyer or consultant will immediately be prompted to update their password and will be provided with detailed information on the complexity required for that password.
(2) Choose and answer updated security questions. The lawyer or consultant will be automatically prompted to provide this information once a new password is entered.
*222(3) Update and verify their information in AIS, including their contact information. Lawyers and consultants are reminded that the contact information in AIS, including the required e-mail address, is the official contact information for them. Rule 410(e), SCACR (“The mailing and e-mail address shown in the AIS shall be used for the purpose of notifying and serving the member.”).
Lawyers and foreign legal consultants who have not changed their password and security questions, and verified their AIS information, will not be allowed to pay their license fees for 2014 until they have done so. This may result in the lawyer or consultant being suspended under Rule 419, SCACR.
/s/JEAN H. TOAL, C.J.
/s/COSTA M. PLEICONES, J.
/s/DONALD W. BEATTY, J.
/s/JOHN W. KITTREDGE, J.
/s/KAYE G. HEARN, J.
FOR THE COURT